Citation Nr: 1340554	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-37 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating (evaluation) for recurrent bronchitis.

2.  Entitlement to an initial compensable disability rating (evaluation) for hemorrhoids.  

3.  Entitlement to an effective date earlier than June 1, 1995, for the termination of withholding of severance pay and reinstatement of compensation at the 10 percent rate.

4.  Whether the withholding of compensation payments for autoimmune thyroiditis with euthyroid goiter, based on disability severance pay, was proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case must be remanded to satisfy the Veteran's pending request for a hearing before a Decision Review Officer (DRO) and, thereafter, the Board.  In this case, the Veteran requested a Board hearing on the VA Form 9, and was scheduled for a videoconference Board hearing in April 2013; however, after receiving notice of the scheduled hearing, she requested postponement on the basis that she wanted an update on her previously filed Freedom of Information Act (FOIA) request prior to the case being sent to the Board.  She was, thereafter, provided notice of the videoconference Board hearing rescheduled for November 2013; however, the Veteran wrote in October 2013 correspondence that she was unable to attend the scheduled Board hearing and again asked that the hearing be rescheduled.  She explained that she first desired a DRO hearing on all of the appealed issues and time to organize and review the documents that had recently been received by VA in response to the Freedom of Information Act (FOIA) request.  She also noted that she wanted the DRO to adjudicate the appealed issues before the rescheduling of the Board hearing.  The Board finds that the Veteran has shown good cause for rescheduling the Board hearing under the VA regulatory criteria at 38 C.F.R. § 20.704(c) (2013).  In consideration of the foregoing, the Board finds that a remand to satisfy the Veteran's hearing requests is warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a formal RO hearing before a DRO.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  After the remanded issues are adjudicated by the DRO, reschedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge at the earliest available opportunity, as the docket permits. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


